COX, WOO'I'TON, LERNER
12011 sAN vIcENTE BouLEvARD, surrE soo
Los_ ANGE_B, cALIFoRNiA 90049
TELEPHONE 310440-0020

\OOO\`|O\UILUJN)-l

[\) [\) l\) [\) [\) [\) \\) l\) [\) o-\ »-1 r-l` r-\ r-\ )_\ »-a »-a v- )-\
00 \} O\ Ul -l>~ m [\) _’d O \D 00 \l O`\ Ul -b DJ N F-‘ O

 

se 2:18-cV-09548-RGK-P.]W Document 20 Filed 1_1/19/18 Page 1 of 6 Page |D #:284

NEIL S. LERNER (SBN 134031)
THOMAS M. FEDELI (SBN 314647)
COX WOOTTON LERNER

GRIFFIN & HANSEN LLP

12011 San Vicente Boulevard, Suite 600
Los Angeles, California 90049

Telephone: ((§) 10 440-0020
l 0 440-00 1 5
nsl cwlflrrn.corn

.Facsirnile:
Email: _
tfe ell@cwlflrrn.com

Attorne s for Defendants and COunterclaimants
RUBEI\¥GARCIA ADVANCED ENVIRONMENTAL GROUP, LLC, and
ADVANCED CLEANUP TECHNOLOGIES, INC. `

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

PACIFIC MARITIME FREIGHT, INC. Case No. 18-cv-09548-RGK-PJW
d/b/a PACIFIC TUGB<)AT sERVICE,
IN ADMIRALTY
Plaintiff,
REQUEST FOR IMMED`IATE
EXPEDITED HEARING 0N
WEDNESDAY NOVEMBER 21. 2018

PURSUANT TO LOCAL RULE D.l

VS.

BARGE AMECS 1 (a/k/a,“TIDEMAR”)

-(USCG No. 507460 IMO # 97 6) her
tackle, furnishings, equipment, fixtures,
and apparel, In Rem; and RUBEN

AND SUPPLEMENTAL RULE E(4)(i)
To THE FEDERAL RULES 0F
CIVIL'PRGCEDURE

GARCIA, an Individual, ADVANCED
ENVIRONMENTAL GROUP, LLC, and
ADVANCED CLEANUP
TECHNOLOGIES, 'INC., In Personam,

Defendants.

 

 

PLEASE TAKE NOTICE THAT Defendants Ruben Garcia, Advanced
Environmental Group, LLC (“AEG”), and Advanced Cleanup Technologies, Inc.
(“ACTI”) (collectively “Defendants”), submit this request for an immediate expedited

1

DEFENDANTS RUBEN GARCIA, ADVANCED ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP
TECHNOLOGIES, INC. REQUEST FOR EXPEDITED HEARING

 

 

LOS ANGELE, GALIFORNIA 90049
TELEPHONE .310-440-(.`020

COX, WOOTTON, LERNER
12011 sAN viceer souLEvARD, surrE 600

CEl

\O.O'O\lO`\Ul-l>~!)~ll\)’d

y_\p_a
*_‘C

12

 

se 2:18-cV-09548-RGK-P.]W Document 20 Filed 11/19/18 Page 2 of 6 Page |D #:285

healing pursuant to the Local Rules of the Central District of California, Supplemental
Rule D. l, and Federal Rules of Civil Procedure, Supplemental Rule E(4)(f), as follows:

l. The Local Rules of the Central District of California, Supplemental Rule
D.l states, “In an action under Supplemental Rule D, a judicial officer may order that
the claim and answer be filed on a date earlier than twenty-one (21) days after arrest.
The order may also set a date for expedited hearing of the action.” L.R. Supp. D. l.

2. Federal Rules of Civil Procedure, Supplemental Rule E(4)(f) states, in
relevant part, “Procedure for Release From Arrest or Attachment. Whenever property is
arrested or attached, any person claiming an interest in it Shall be entitled»to a prompt
hearing at which the plaintiff shall be required to show why the arrest or attachment
should not be vacated or other relief granted consistent with these rules. . . .”
Fed.R.Civ.P., Supp.R. E(4)(f).

3`. Plaintiff Paciiic Maritime Freight`, Inc. d/b/a Pacific Tugboat Services
(“PTS”) brings the present action under Supplemental Rule D of the Federal 'Rules of
Civil Procedure, Rules for Admiralty and Maritime Clairns. Therefore, the matter is
eligible for hearing on an expedited basis under L.R. Supp. D. l.

4. - On or about November lO, 2018, PTS arrested _the in rem Defendant to this
litigation, BARGE AMECS l (a/k/a “TIDEMAR_”) (USCG No. 5074601MO # 976) her
tackle, furnishings, equipment, fixtures, and apparel. PTS also effected the arrest of
certain equipment belonging to ~Defendants installed thereon, which renders this matter
eligible for a prompt hearing whereupon PTS must show why the arrest should not be
vacated. Fed.R.Civ.P., Supp.R. E(4)(f).'

5. Good cause exists for an order setting a date for an immediate expedited
hearing as set forth below, for November 21, 2018. "

6. Defendants Own and Have Exclusive Possessory Interest in Certain
Equipment Affixed to a Barge that PTS Arrested.l In or about November 2018,l PTS
caused to be arrested the injrem Defendant to this lawsuit, BARGE AMECS l (a/k/a

“TIDEMAR”) (USCG No. 507460 IMO # 976) her tackle, fumishings, equipment,

2

DEFENDANTS RUBEN GARCIA, ADVANCED ENVIRONMENTAL GROUP, >LLC, and ADVANCED CLEANUP
TECHNOLOGIES, INC. REQUEST FOR EXPEDITED HEARING

 

 

TELEPHONE 310-440-0020

COX, WOOTTON, LERNER
12011 sAN v_rcENTE aouLEvARD surrE 600
Los ANGELES, ¢~AuFoRNrA 90049

\OOO\]O\Lh-PUJ[\Jr-a

[\)[\)[\)[\)[\)[\J[\JN[\)>-d>-a»-\»~»-a»-l»_\>-lr-\H
OO\]O\Lh-LUJN’-‘O\OOO\]O\LALWN>-*O

 

se 2:18-cV-09548-RGK-P.]W Document 20 Filed 11/19/18 Page 3 of 6 Page |D #:286

fixtures, and apparel Defendants do not dispute PTS is the registered owner of BARGE
AMECS 1 (a/k/a “TIDEMAR”) (USCG No. 507460 IMO # 97_.6) (“Barge”). Howeve_r,
PTS does not own certain equipment on the Barge._ Garcia Decl., 11 3. Rather,
Defendants own certain proprietary emissions control technology (“AMECS”), which is
approved by the California Air Resources Board' (“CARB”) to capture and treat the
exhaust emissions from large oceangoing cargo vessels bertth in the Los Angeles and
Long Beach harbors. AMECS assists vessel owners to meet,stringent emissions
requirements, the non-compliance of which results _in costly fines to Vessel owners.
Garcia Decl.', 1111 3,5. AMECS is not an appurtenance to the Barge, but is installed
thereon. Garcia Decl., 11 7. PTS improperly arrested AMECS. Garcia Decl., 1111 3-17.
AMECS is currently ve1ued in excess ef $10,000,000. Garcia Deei., 114.

7 . Defendants Are Lo sing Substantial Income Bv Not Having Use of AMECS,
Which it Owns. AMECS earns Defendants substantial income by servicing vessels in
the Los- Angeles and Long Beach harbors. Garcia Decl., 11 22. Services for use of
AMECS are in extremely high demand. Id. For each hour Defendants do not have
access to AMECS, Defendants are losing income. Id.

8. Defendants Paid Charter Hire For the Barge Through November 2018.
Defendants’ payment of charter hire through November 2018 gives them current
possessory interest_in the Barge. Garcia Decl., 1|11. l3-l4. PTS’s arrest constitutes
wrongful deprivation From March 2014 until the November 2018 arrest of the Barge,
Defendants used the Barge and AMECS to capture and treat exhaust emissions from
cargo vessels, as set forth ab_ove. Garcia Decl., 11 ll. The Barge never left this Judicial
District during that period. Garcia Decl., “[[ 12. On or about October 30 2018, PTS
invoiced Defendants for charter hire of _the Barge for November 2018, which Defendants
promptly paid via wire transfer to PTS. Garcia Decl., 1111 13-14. PTS’s arrest of the
Barge on or about November 10, 2018 wrongfully deprived Defendants of their

possessory interest in the Barge.

3

DEFENDANTS RUBEN GARCIA, ADVANCED ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP
TECHNOLOGIES, INC. REQUEST FOR EXPEDITED HEARING

 

 

TELEPHONE 310-440-0020

COX, WOOTTON, LERNER
12011 sAN vicEN'rE nouLE\/ARD, surrE soo
Los ANGELE, cALIFoRNlA 90049

Ca.

\OOO\]O\Ui-I>LJJN»-a

[\.) [\) I\.) [\) [\) [\) [\) [\) [\) »-1 »-1 >-\ »-\ »_a )-\ )-\ b-A )-4 >-1
00 \l O\ U'l -I>- LQ N. '-* C \O 00 \l O\ U`l -I> 03 [\3 ’_‘ O

 

se 2:18-cV-09548-RGK-P.]W Document 20 Filed 11/19/18 Page 4 of 6 Page |D #:287

7. PTS’s Conduct Constitutes Unclean Hands. On or about November 7,
2018, PTS demanded Defendants/Counterclaimants remove AMECS from the Barge.
Garcia Decl., 11 16. PTS knew or had reason to know'that uninstalling and offloading
AMECS would likely take more than a few days. Garcia Decl., 11 l9. Less than one (l)
week after PTS demanded removal of AMECS from the Barge, PTS caused the Barge
to be arrested. Garcia Decl., 11 18. At the time of the arrest, PTS knew or had reason to
know that Defendants/Counterclaimants had'not had the opportunity uninstalled and
offloaded AMECS from the Barge. Garcia Decl., 11 19. PTS is aware the
DefendantS/Counterclaimants were made to forfeit Substantial business as a result of the
arrest due to Defendants/Counterclaimants’ inability to fulfil existing contracts to service
cargo vessels with AMECS. PTS’s conduct constitutes unclean hands. Garcia Decl., 11
2l. Furthermore, it is believed PTS’s improper arrest of AMECS was likely intended to
(l) interfere with Defendants’ ' existing and future customers to gain leverage over
Defendants’ market share, (2) force the sale of AMECS and purchase it at a reduced
price, and/or (3) gain custody of AMECS to reverse engineer the proprietary technology
to create a similar system for its own use and economic benefit. Garcia Decl., 1125.

8. PTS Does Not Claim Securitv in AMECS for a Judgment. PTS is aware
that AMECS is currently subject to two (2) UCC-l finance statements. Garcia Decl., 11
32. Furthermore, PTS waived any such claim to security by not raising it in its pleadings
in this litigation.

9. The Issues Set Forth in PTS’s Complaint Are Subiect to Pending
Arbitration. The causes of action and relief sought in PTS’s Complaint are subject to
pending arbitration before the American Arbitration Association, and the issues set forth
in PT_S’s Complaint are set to be heard on or about November 26, 2018. Baker Decl., 1111
3-9.

10. The Matter is Readv to Be Heard Immediatelv. On November 19, 2018,
Defendants submitted their Answer and Affirmative Defenses, and Claim for Interest in

the Barge, rendering the matter ripe for immediate hearing. The undersigned will provide

4

DEFENDANTS RUBEN GARCIA, ADVANCED ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP
TECHNOLOGIES, INC. REQUEST FOR EXPEDITED HEARING

 

 

TELEPHONE ‘ 310-440-0020

12011 SAN VICENTE BOULEVARD, SUlTE 600
LOS ANGEl£S, CALIFORNlA 9m49

OOX, WOOTTON. LER_NER

Case 2:18-cV-09548-RGK-P.]W Document 20 Filed 11/19/18 Page 5 of 6 Page |D #:288

notice by email to opposing counsel of its intent to seek an emergency immediate

,_\

expedited hearing.

WHEREFORE,' DEFENDANTS REQUEST FROM THIS HONORABLE
COURT AN EXPEDITED HEARING, AS FOLLOWS:

A. An order directing Defendants and PTS to appear for hearing before this
Court on Wednesday, November 21, 2018 or as soon thereafter as the Court is available

for hearing.

\OOO\IC\Ul-bb~)l\)

B. For an order directing PTS at the hearing to show cause why the arrest of the

,_
O.

Barge and/or AMECS should not be immediately vacated and released to Defendants.

. COX WOOTTON LERNER
DATED. November 19, 2018 GRIFFIN & HANSEN’ LLP

»~»-\>_a»-a
-l>~b.)[\)>-A

By: /s/ Nei.l S. Lerner
NEIL S. LERNER
THOMAS M. FEDELI
Attorneys for Defendants RUBEN
GARCIA, ADVANCED
ENVIRONMENTAL GROUP, LLC, and
ADVANCED CLEANUP
TECHNOLOGIES, INC.

 

NNI\>I\JI\JNNNN>-*\-*>-‘>-*>-
OO\lO\Lh-|>wl\Jv-O\OOO\IO\LA

5

DEFENDANTS RUBEN GARCIA, ADVANCED ENVIRONMENTAL GROUP, LLC, and ADVANCED CLEANUP
TECHNOLOGIES, INC. REQUEST- FOR EXPEDITED HEARING

 

 

 

Case 2 18-cV-09548-RGK-P.]W Document 20 Filed 11/19/18 'Page 6 of 6 Page |D #:28§

f\~)

i.)\ L~ W

3 VERIF§CATZ'ON

g §,. Ruben Garcia, declare

30 l am the Presidt:nt and CEG of Ad\'anccd Em'ironmentai Gr<)np, LLC {“AEG"`).
11 and Advanccd Ch:zmup 'i`echnelogics. Incl {”AC'l"I""}. l.. along with AEG and A€"£'[,
13 are the Befendants and (T€)unterc§aimants in this litigation 1 have read the foregoing

 

13 chuest for Emergency immediate Expediied .l:~learing and know the contents thereon
i~* The facts and allegations set forth thereia are true and accurate based on my personal

15 knowledge information and belief
15 l declare under penalty of §erjt;ry_ under the laws of the limited S!ates that the

‘ "‘gmill.¥\, 116 `MWWM
!¥' HW.'I#' ilf'MlC!

¢bR‘. W¢¢Y¥ON. LERNER
wm wa‘lU‘m m wm.mm= mo

17 foregoing is fmc and correct

 

¥9 I}ared: il "V 1 ii ,20§831 ~L.»\e‘>,_r’vwe'»_: L§~.; ,Cafii`omia.

 

el l \`2,,`.,\_1

23 Ruben Garcia

6

newsmsz Rt:az;z\ <;Am:is. mm s-\:c‘F.x) em'zaox?si€z\' mr emma 1..§ cr sea .»xi)v;wrx=.i) ri.s,~.x`x:_r
run ixr)x.ti)oiss; we REot:EsT rca Exsrzr)rr£n m arms

 

 

 

